DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

1.	Claims 1-8 remain pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-8 are directed to managing diabetic foot care patients, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-8 are directed to a system with at least one processor and database.  Accordingly, the claims fall within the four statutory categories of inventions (machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a system, comprising:
transmitting diagnostic forms to a doctor and receiving input from said doctor;
managing said transmissions and received input; and
storing said diagnostic forms and said received input, as well as pre-stored risk assessment guidelines;
transmit said diagnostic forms to a doctor for guiding a comprehensive foot exam, to accept doctor input including at least a plurality of foot examination details and a risk pool assessment;
wherein configured to compare said at least a plurality of foot examination details against said pre-stored risk assessment guidelines and confirm or reject said risk pool assessment input by said doctor if said risk pool assessment is or is not congruent with requirements contained in said pre-stored risk assessment guidelines.

The above-recited limitations set forth an arrangement where information is received from a user input.  These actions, when considered both individually and as a whole are directed to actions that facilitate receiving patient examination information based on the user input.  This arrangement amounts to both behaviors and business 


The independent claims do recite additional limitations:  
	A communication interface
	A device
A processor
A database
	 
	These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
Specification, page 12, lines 4-9, “A management system 10 may include a processor 12, and input/output interface 14 for connecting with doctors, patients and third party data providers. Finally, system 10 includes a database 20 that includes directories for at least patient data 22, diabetic foot care analysis data 24, and Medicare data 26, all of which are explained in more detail below.”
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as 
           The dependent claims 2-8 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2010/0280849, Hinkes, et al., hereinafter Hinkes.
7.	Regarding claim 1, Hinkes discloses a system for managing diabetic foot care patients, said system comprising:
	a communication interface for transmitting diagnostic forms to a doctor device and receiving input from said doctor device, (page 6, para. 58, The database 23 may also include a comment table 48 populatable with comment records that may be linked to one or more diagnostic report records within the diagnostic report tables 42 and/or to one or more user records within the user table 40. The comment records may include notations made by patients, physicians, or other care providers associated with the patient's care.);
	a processor for managing said transmissions and received input, (page 9, para. 89, The computer system 300 may also include an alpha-numeric input device 312 (e.g., a keyboard or touchscreen), a cursor control device 314 (e.g., a mouse), a drive (e.g., disk, flash 
	a database for storing said diagnostic forms and said received input, as well as pre-stored risk assessment guidelines, (pages 1-2, para. 14, computer implemented diagnostic amputation prevention system for evaluating risk factors and generating risk assessments and recommendations for diabetic patients at risk for amputation. The system includes a diagnostic computer having a patient intake module configured to electronically query and receive patient demographic information and test administration information. A medical history module electronically queries and receives patient health information relating to obesity, circulation, allergies, vascular surgeries, bone infections, foot or leg surgical procedures, and medications);
	wherein said system is configured to transmit said diagnostic forms to a doctor device for guiding a comprehensive foot exam, said system further configured to accept doctor input including at least a plurality of foot examination details and a risk pool assessment, (pages 1-2, para. 14,  A functional/social/foot health module is configured to electronically query and receive information related to the patient's shoes, previous amputations, Charcot Foot, Foot Care, Appearance, Use of Hands, Balance and Falling, Vision, Social support, and combinations thereof. A presenting foot complaints module electronically queries and receives information related to patient complaints, onset and duration of the complaints, quality and intensity of pain, location of pain, previous treatments and results, and combinations thereof. A neurological/vascular module electronically queries and receives information related to pedal pulses, digital capillary return, varicose veins, monofilament testing device results, forefoot interspace pain, deep tendon reflexes, and combinations thereof. A skeletal module electronically queries and receives Osseous Deformity information related to Hallux Abducto Valgus, Hallux Limitus/Rigidus, Digital Deformities including Hammer Toe, 
	wherein when said system is configured to compare said at least a plurality of foot examination details against said pre-stored risk assessment guidelines and confirm or reject said risk pool assessment input by said doctor if said risk pool assessment is or is not congruent with requirements contained in said pre-stored risk assessment guidelines, (page 3, para. 37, Published research by the present inventor has demonstrated the validity of preventive foot health. Medical research confirms that preventive foot health approaches can decrease the number of foot ulcers and amputations. and page 3, para. 38, Advantageously, the present embodiments are based on current scientific medical research and are easily updated to incorporate new medical research as it evolves. These embodiments are also standardized and integrated into a logical format to collect and assimilate a wide range of information relevant to amputation risk actors, to identify risk categories, and to design a customized foot health and amputation prevention program.).

9.	Regarding claim 3, Hinkes discloses the system of claim 1 as described above.  Hinkes further discloses wherein said comprehensive foot exam includes examination details selected from the group consisting of: skin moisture results, temperature results, plantar pressure results, protective sensation and vibratory sensitivity results, visual observations, vascular assessments, foot size measurements, accounting for ulcers, (pages 1-2, para. 14, A medical history module electronically queries and receives patient health information relating to obesity, circulation, allergies, vascular surgeries, bone infections, foot or leg surgical procedures, and medications. A visual documentation module is configured to electronically query and receive images of the patient's feet. A referral information module is configured to electronically query and receive patient referral information. A functional/social/foot health module is configured to electronically query and receive information related to the patient's shoes, previous amputations, Charcot Foot, Foot Care, Appearance, Use of Hands, Balance and Falling, Vision, Social support, and combinations thereof. A presenting foot complaints module electronically queries and receives information related to patient complaints, onset and duration of the complaints, quality and intensity of pain, location of pain, previous treatments and results, and combinations thereof. A neurological/vascular module electronically queries and receives information related to pedal pulses, digital capillary return, varicose veins, monofilament testing device results, forefoot interspace pain, deep tendon reflexes, and combinations thereof.).

11.	Regarding claim 5, Hinkes discloses the system of claims 1 and 4 as described above.  Hinkes further discloses wherein said foot examination details must include elements from said four-tier system commensurate with said risk pool assessment, or said system rejects said risk pool assessment input by said doctor, (page 4, para. 44, provide a solution to the problem of foot and leg amputations by effectively closing the gaps in foot care by a standardized, modular approach for identifying risk factors and generating multidisciplinary treatments. The system may also generate appropriate referrals to other disciplines, e.g., to evaluate patients and their specific risk factors such as glycemic control, smoking cessation, nutritional counseling, appropriate footgear, and on-going professional foot care.).
12.	Regarding claim 6, Hinkes discloses the system of claims 1 and 4 as described above.  Hinkes further discloses wherein said system is configured to generate forms 
13.	Regarding claim 7, Hinkes discloses the system of claim 1 as described above.  Hinkes further discloses wherein said system is further configured to receive input from at least one at home testing device, operated by said patient, (page 4, para. 49, Because of its web based capabilities it may also be used via laptop or handheld data devices in remote locations, benefiting populations not close to the above-mentioned facilities. Potential users may include may include substantially any entities that take financial risk for diabetic patients, such as medical insurance companies, managed care companies, disease management companies, third party administrators, state supported medical clinics for the indigent, state and national business health coalitions, large employer groups, labor unions, and quality improvement organizations, as well as patients themselves.).
14.	Regarding claim 8, Hinkes discloses the system of claims 1 and 7 as described above.  Hinkes further discloses wherein if said input from said at home testing device indicates a medical issue with the patient's foot, said system is configured to automatically generate an alert to said doctor, (pages 1-2, para. 14, . The system includes .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Smart textile to predict risk of diabetic foot ulcer (US 10993654 B2), Najafi teaches A system and a method predict risk of diabetic foot ulcer by automatically recognizing and tracking physiological activities of a person using a smart textile that has a plurality of pressure sensors and a plurality of temperature sensors. Pressure data indicative of plantar pressure applied to each of the pressure sensors by the person is received from the smart textile. Temperature data indicative of plantar temperature at each of the temperature sensors is received from the smart textile. Plantar parameters are determined from the pressure and temperature data and plantar responses to activity of the person are determined from the plantar parameters. A risk of the person developing a foot ulcer is determined based upon the plantar parameters and the plantar responses;
B.	MEASUREMENT OF SUSCEPTIBILITY TO DIABETIC FOOT ULCERS (US 20180220954 A1), Burns teaches an apparatuses and methods for measuring capacitance as an indication of susceptibility to the formation of a diabetic foot ulcer.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624